The following opinion was filed December 5, 1911:
Winslow, C. J.
In an action of libel the defendant Berger declined to answer a large number of questions which were asked him in the course of his examination as an ad*92verse witness under see. 4096, Stats. (Laws of 1909, ch. 84), on the ground that he believed that his answers might tend to incriminate him. The commissioner certified the matter to the circuit court, where‘an order was entered requiring the witness to answer certain of the questions, and sustaining his claim of privilege as to a large number of the questions. The plaintiff appeals from those parts of the order sustaining the claim of privilege, and the defendants Berger and the Social Democratic Publishing Company appeal from those parts of the order requiring Berger to answer certain questions.
Both appeals must be dismissed under the authority of Phipps v. Wis. Cent. R. Co. 130 Wis. 279, 110 N. W. 207. The orders complained of are merely rulings upon evidence, made in the course of the examination. They are not final orders in a special proceeding, nor do they in any proper sense grant, refuse, continue, or modify a provisional remedy. State v. Wis. T. Co. 134 Wis. 335, 113 N. W. 944.
By the Court. — Appeals dismissed.
A motion for a rehearing was denied January 30, 1912.